Citation Nr: 0521767	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, which 
denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reveals that in connection with a 
prior April 1994 application for nonservice-connected 
disability pension benefits based on heart problems, the 
veteran reported that he was in receipt of compensation 
benefits from the Social Security Administration (SSA).  In 
addition, current VA medical treatment reports of record 
state the veteran has not worked since 1993, when he had to 
retire because of physical disability.  The record does not 
reflect that VA has attempted to procure records from the SSA 
in support of the service connection claim now on appeal (for 
a heart disorder or disease), but under applicable law, VA 
has an obligation to do so.  Thus, as the SSA may have 
additional evidence that is relevant to the veteran's pending 
claim, VA should attempt to obtain any such records before 
continuing with an adjudication of the matter on appeal.  See 
38 C.F.R. § 3.159(c)(2) (2004); Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from the 
SSA, including decisions by the administrative law judge, and 
to give that evidence the appropriate consideration and 
weight); Martin v. Brown, 4 Vet. App. 136 (1993) (not only 
must the final SSA decision be obtained, but also all records 
upon which that decision was based); Murincsak v. Derwinski, 
2 Vet. App. 363, 371-2 (1992).
 
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should contact the SSA in 
order to obtain  all records pertinent to 
an award of disability benefits (possibly 
effective from 1993), especially 
concerning disability as the result of a 
heart disorder or disease.  The RO should 
request a copy of any and all disability 
determinations, as well as the medical 
records and any other information relied 
upon for such determinations.

2.  After the RO completes the 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal, it should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
then afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

